DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 3/17/21 and 6/4/21 have been considered.  A copy of form PTO-1449 is attached.

Drawings
The drawings filed on 12/29/20 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Claim 3, line 3 has no antecedent basis for “the local communication port”.
b. Claims 4-5 are dependent from claim 3; therefore, inherit the deficiency of claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noel (2021/0164771) in view of Herrero et al (2019/0391075).
Regarding claim 1, figure 8 of Noel below discloses a continuous dust accumulation monitoring system (600) comprising: an enclosure (603) adapted for use in electrical hazardous locations (par. [0002]); a sample area on an external surface (103) of the enclosure (603) for collecting ambient dust; a dust accumulation sensor as assembly (101) installed in the enclosure (603) configured to generate a signal based on the amount of ambient dust collected on the sample area (par. [0033] and [0034]); and a circuit board within the enclosure configured to receive the signal from the dust accumulation sensor assembly (i.e., the unit 101 comprises an emitter and a receiver and driven by a power source; thus, it is inherently disclosed a circuit board).

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale

Noel does not discloses an automated cleaning assembly; however, such the feature is known in the art as taught by Herrero et al.
Figure 1 of Herrero et al below disclose a speckles detection system (100) comprises a light source (103), a light receiver (105) for detecting the dust accumulated on the surface of an optical element (101). When the optical element (101) becomes excessively dirty, an automatic cleaning system is used to clean the surface of the optical element (101) (par. [0036] and [0066]).

    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Noel an automatic cleaning system as taught by Herrero et al for the purpose of cleaning the surface (103) of the turnable (601) of Noel. The rationale for this modification would have arisen from the fact that by cleaning the surface of turnable of Noel would increase the calibration accuracy of the unit (101) of Noel.

Regarding claim 3, Noel teaches the use of one or more communication terminals (i.e., antenna in figure 10) in connection with the circuit board (not shown) adapted to communicate with a system control (i.e., router, internet network, etc…) connected to the local communication port (par. [0036]-[0038]).
Regarding claim 4, Noel teaches that the one or more communication terminals are selected from the group comprising a wireless communication terminal, an Ethernet communication terminal, a 4...20 mA signal current loop communication terminal, and a RS-485 communication terminal (par. [0036]-[0038] and claim 9).
Regarding claim 5, Noel teaches that the wireless communication terminal uses a communication protocol selected from the group comprising Wi-Fi, radio frequency, and Bluetooth (par. [0025], [0036]-[0038] and claim 17).
Regarding claim 6, Noel teaches that the light (105) reflected back to unit (101) is detected by a detector (par. [0024] and [0037]). Thus, it is inherent that the unit (101) comprises one or more sensors and a corresponding detector selected from the group comprising an optical sensor, a magnetic sensor, an electrostatic sensor, a radar sensor, a sonar sensor and a load cell.
Regarding claims 7, 11 and 12, Noel does not teach that the optical sensor comprises a camera for measuring one or more of dust height or dust particle size or concentration of airborne dust; however, the examiner take the Office notice that such camera is known in the art and it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Noel 
Regarding claims 8-10, Noel teaches the use of an emitter for emitting a flat or light beam 102 (par. [0024]).
Noel does not teach that the light source is a laser source and the detector is a photoresistor; however, the examiner take the Official notice that such the features are well-known in the art and it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the light source and detector of Noel by a collimated laser source and a photoresistor because they are function in the same manner. A substitution one for another is generally recognized as being within the level of ordinary skill in the art. 
Regarding claim 17, Noel teaches that the height of the sample area (103’) is adjustable by the turntable (601) (par. [0037] and figure 8).
Regarding claim 18, Noel teaches that a local communication port connected to the circuit board adapted to communicate with a computing device connected to the local communication port (par. [0036]-[0038]).
Regarding claim 19, Noel teaches an alarm system connected to the circuit board (not shown in the unit 101), wherein the circuit board provides an alert signal to the alarm system when the dust accumulated on the sample area has exceeded a threshold (i.e., threshold thickess) (par. [0034] and [0036]).	
Regarding claim 20, Noel teaches that the circuit board provides an alert signal when the dust accumulated on the sample area has exceeded a threshold between 1/8 to 1/32 inches (par. [0048]).

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noel and Herrero et al as applied to claims 1 and 6 above, and further in view of Van de Pasch et al (6,392,738) (hereinafter: “Pasch”).
Regarding claim 14, Herrero et al teaches that the cleaning tool is an automatic cleaning system is used to clean the surface of the optical element (101) (par. [0036] and [0066]).
Herrero et al does not explicitly teach that the cleaning system is selected from the group comprising a vibration assembly, a lid assembly, an air pulse assembly or combinations thereof; however, such the feature is known in the art as taught by Pasch.
Pasch, from the same field of endeavor, teaches that the contamination accumulated on the surface of support surface (WH) is cleaned by a purge gas means (53, 54) (figure 3c, 3d below and column 7, line 67 through column 8, line 11).

    PNG
    media_image3.png
    3408
    2320
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the cleaning tool of Herrero et al by the cleaning system of Pasch because they are function in the same manner. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.

Both Herrero et al and Pasch do not teach that the automated cleaning assembly is an airflow-based cleaning assembly comprising one or more fans and one or more channels whereby the fans blow air of the channel to remove dust from the sample area or comprises a lid attached to a top of the platform whereby the lid is configured to rotate upward to remove dust from the sample area.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the cleaning tool of Herrero et al and Pasch by an airflow-based cleaning assembly comprising one or more fans and one or more channels whereby the fans blow air of the channel to remove dust from the sample area or comprises a lid attached to a top of the platform whereby the lid is configured to rotate upward to remove dust from the sample area because they are function in the same manner. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leirfall (6,850,328) discloses a monitoring dust deposition which .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






HP							/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            September 9, 2021